Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to applicant’s amendment/response filed on 01/27/2021, which has
been entered and made of record.  Claim 21 are amended. Claims 1-13, 15-21 are pending in the application.
		
Response to Arguments
Applicant arguments regarding claim rejections under 103 are considered, but are not persuasive.
	Applicant argues: 

    PNG
    media_image1.png
    360
    678
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    224
    675
    media_image2.png
    Greyscale

Examiner disagree: In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that the references in the record in combination does not teach the limitation of “response to a positive gaze determination, causing the visual visible holographic line to visually pulse”. 
Examiner disagree. Claim 1 declares a “visual tether to a tether location” and “the visual tether is a visible holographic line”. Scavezze teaches a “visual tether to a tether location” and the tether is holographic representation ([0045], “In one example, the mixed reality interaction program 14 may geo-locate the family calendar 340 in physical proximity to the photograph 316. As shown in FIG. 3, in the present example the calendar 340 may be displayed just above the photograph 316 such that when the user 304 gazes at the photograph, the calendar is presented in an easily viewable location just above the photograph. Being geo-located to the photograph 316, the calendar 340 may remain "tethered" to the photograph and may track the location of the photograph in the office 308. Advantageously, if the photograph 316 is moved to another location in the office 308, the user 304 may still easily recall and view the calendar 340 by gazing at the photograph 316.”) However, Scavezze does not teach that a tether can be a line. On the other hand,  Bridgeman teaches “visual tether to a tether location” and the tether can be a line. It would have been obvious before the effective filing date of the claimed 
Scavezze also teaches responsive to a positive gaze determination, causing the visual tether to highlight in flashing color. The purpose to draw users attention. There are different ways to draw users attention. Lafon teaches enable an object to pulse to drawn attention. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of in view of Bridgeman with the specific teachings of Lafon and use the pulsing method to draw users attention instead of flashing method used by Scavezze. The benefit would be to easily draw attention of an operator.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 21 recites “enabling the operator to move the instruction step card to any location in the real-world environment without moving the tether location”. However, the specification does not include a written description of the recited feature. Applicant refers to paragraph [0051]-[0055] and [0077]-[0082 of the specification (publication) to support the recited feature. But after carefully reviewing the paragraphs and also the whole specification, there is no written description found for the recited feature.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-2, 4-7, 12, 15-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scavezze et al. (US 2017/0004655 A1) in view of Bridgeman et al. (US 2019/0304188 A1) and further in view of Lafon et al. (US 2019/0250408 A1).
Regarding claim 1, Scavezza teaches:
An apparatus, comprising: 
a device including at least one memory adapted to store run-time data for the device, and at least one processor that is adapted to execute processor-executable code that, in response to execution, enables the device to perform actions, ([0012], “FIG. 1 shows a schematic view of one embodiment of a mixed reality interaction system 10. The mixed reality interaction system 10 includes a mixed reality interaction program 14 that may be stored in mass storage 18 of a computing device 22. The mixed reality interaction program 14 may be loaded into memory 28 and executed by a processor 30 of the computing device 22 to perform one or more of the methods and processes described in more detail below.”) including: 
causing a mixed-reality view to be provided to an operator, wherein the mixed-reality view includes both a real-world environment of the operator and holographic aspects; ([0013], “The mixed reality interaction system 10 includes a mixed reality display program 32 that may generate a virtual environment 34 for display via a display device, such as the head-mounted display (HMD) device 36, to create a mixed reality environment 38. As described in more detail below, the virtual environment 34 may include one or more virtual objects, such as 
causing the mixed-reality view to include a visual tether to a tether location, wherein the visible tether is a visible holographic representation ([0045], “In one example, the mixed reality interaction program 14 may geo-locate the family calendar 340 in physical proximity to the photograph 316. As shown in FIG. 3, in the present example the calendar 340 may be displayed just above the photograph 316 such that when the user 304 gazes at the photograph, the calendar is presented in an easily viewable location just above the photograph. Being geo-located to the photograph 316, the calendar 340 may remain "tethered" to the photograph and may track the location of the photograph in the office 308. Advantageously, if the photograph 316 is moved to another location in the office 308, the user 304 may still easily recall and view the calendar 340 by gazing at the photograph 316.”)
making a gaze determination associated with a gaze of the operator; ([0051], “The mixed reality interaction program 14 may then interpret the user 304 gazing at the photograph 316 to correspond to a virtual action 90 that is based on the Family Reunion Planning interaction mode.”) and 
responsive to a positive gaze determination, causing the visual tether to be drawn attention.([0051], “The mixed reality interaction program 14 may then interpret the user 304 gazing at the photograph 316 to correspond to a virtual action 90 that is based on the Family Reunion Planning interaction mode. In this example, the virtual action 90 may comprise 
However, Scavezza does not teach, but Bridgeman teaches:
wherein the tether location is a real-world location at which work is to be performed; ([0047], FIG. 7 shows another example of a GUID tagged virtual object. The screen output seen displays the trainee's perspective of the simulated virtual environment 160. Each lesson may be broken down into a series of individual tasks. Each task may involve a single interactive step with the model and includes completion criteria. One particular step in a service procedure is shown to the trainee in pop-up window form 180, with a line/arrow connecting the on-screen text to the corresponding 3D component inside the virtual environment. This helps the trainee visually identify what the next step in a procedure may mean and makes the completion criteria easier to understand. “)
wherein the visible tether representation can be a line ([0047], FIG. 7, “. One particular step in a service procedure is shown to the trainee in pop-up window form 180, with a line/arrow connecting the on-screen text to the corresponding 3D component inside the virtual environment. This helps the trainee visually identify what the next step in a procedure may mean and makes the completion criteria easier to understand.”)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Scavezza with the specific teachings of Bridgeman. The benefit would be to use a straightforward representation (holographic line) to help an operator visually identify what the next step in a procedure may mean and makes the completion criteria easier to understand. (Bridgeman, [0047])
However, Scavezza in view of Bridgeman does not teach, but Lafon teaches:
the method of drawing attention is to pulse ([0145], “The displayed symbol or icon may vibrate, so as to capture the attention of the pilot. A vibration or oscillation is advantageous as humans are more sensitive to movements than to shapes or colours in peripheral vision.””)
Scavezza in view of Bridgeman teaches drawing an operator’s attention based on the operator’s focus. Sa Lafon lter teaches the way to draw an attention to a visual object is via vibration.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of in view of Bridgeman with the specific teachings of Lafon. The benefit would be to easily draw attention of an operator.

Regarding claim 2, Scavezza in view of Bridgeman and Lafon teaches:
The apparatus of claim 1, the actions further including, enabling the operator to change the tether location in the mixed-reality view. (Scavezza [0052]-[0053], “In another example, after determining a change in the interaction context 84 to the Family Reunion Planning interaction mode, the mixed reality interaction program 14 may execute a different virtual action 90 with respect to a different virtual object that is associated with the photograph 316. For example, the mixed reality interaction program 14 may display a virtual family reunion To-Do List 360 via the mixed reality display program 32 and HMD device 200 to the user 304. As with the family calendar 340, the mixed reality interaction program 14 may control the mixed reality display program 32 to scale a virtual instantiation of the family reunion To-Do List 360 to a predetermined size. The mixed reality interaction program 14 may then display the To-Do List 360, via the mixed reality display program 32 with the modified appearance.”)

Regarding claim 4, Scavezza in view of Bridgeman and Lafon teaches:
The apparatus of claim 1, wherein the device is a wearable mixed-reality device that includes a head-mounted display. (Scavezza FIG. 3, 200)

Regarding claim 5, Scavezza in view of Bridgeman and Lafon teaches:
The apparatus of claim 1, wherein the real-world location is a fixed real-world location. (Bridgeman, [0047], FIG. 7 shows another example of a GUID tagged virtual object. The screen output seen displays the trainee's perspective of the simulated virtual environment 160. Each lesson may be broken down into a series of individual tasks. Each task may involve a single interactive step with the model and includes completion criteria. One particular step in a 

Regarding claim 6, Scavezza in view of Bridgeman and Lafon teaches:
The apparatus of claim 1, wherein the real-world location is a location of a hologram situated at the real-world location, such that the tether location is tied to the location of the hologram in the mixed-reality view. (Scavezza [0047], “The mixed reality interaction program 14 may then modify image data of the website to, for example, enhance the contrast of the displayed website when displayed above the basketball and in front of the wall 348. The mixed reality interaction program 14 may then display a holographic version of the modified website 352 above the basketball 332. The website 352 may also be geo-located to the basketball 332 such that it follows the basketball to different locations in the office 308, as indicated by basketball 332' and website 352' located near the left rear corner of the office.”)

Regarding claim 7, Scavezza in view of Bridgeman and Lafon teaches:
The apparatus of claim 1, the actions further including causing the mixed-reality view to include an instruction, and wherein causing the mixed-reality view to include the visual tether to the tether location includes causing the mixed-reality view to include the visual tether to connect the instruction to the tether location. (Bridgeman, [0047], FIG. 7 shows 

Regarding claim 12, Scavezza in view of Bridgeman and Lafon teaches:
The apparatus of claim 7, the actions further including routing the visual tether, such that routing the visual tether includes keeping the visual tether in a vertical sight line of the operator. (Scavezza FIG. 3, the 340 is in the vertical sight line of the operator.)

Claim 13, 15-16 recites similar limitations of claim1, 3, 7 respectively, in a form of method, thus are rejected using the same rationale respectively.

Regarding claim 18, Scavezza teaches:
An apparatus, comprising: 
A processor-readable storage medium, having stored thereon process-executable code for computer network design, that, upon execution by at least one processor, enables actions, ([0012], “FIG. 1 shows a schematic view of one embodiment of a mixed reality comprising: 
providing a mixed-reality view that includes a visual tether to a tether location, wherein the visible tether is a visible holographic representation ([0045], “In one example, the mixed reality interaction program 14 may geo-locate the family calendar 340 in physical proximity to the photograph 316. As shown in FIG. 3, in the present example the calendar 340 may be displayed just above the photograph 316 such that when the user 304 gazes at the photograph, the calendar is presented in an easily viewable location just above the photograph. Being geo-located to the photograph 316, the calendar 340 may remain "tethered" to the photograph and may track the location of the photograph in the office 308. Advantageously, if the photograph 316 is moved to another location in the office 308, the user 304 may still easily recall and view the calendar 340 by gazing at the photograph 316.”)
responsive to a determination that an operator is unaware of the tether location, causing the visual tether to be drawn attention.([0051], “The mixed reality interaction program 14 may then interpret the user 304 gazing at the photograph 316 to correspond to a virtual action 90 that is based on the Family Reunion Planning interaction mode. In this example, the virtual action 90 may comprise highlighting the dates 364 of the user's family reunion gathering in the user's family calendar 340. The mixed reality interaction program 14 may then execute the virtual action with respect to the calendar 340 to modify an appearance of the calendar. For 
However, Scavezza does not teach, but Bridgeman teaches:
wherein the tether location is a real-world location at which work is to be performed; ([0047], FIG. 7 shows another example of a GUID tagged virtual object. The screen output seen displays the trainee's perspective of the simulated virtual environment 160. Each lesson may be broken down into a series of individual tasks. Each task may involve a single interactive step with the model and includes completion criteria. One particular step in a service procedure is shown to the trainee in pop-up window form 180, with a line/arrow connecting the on-screen text to the corresponding 3D component inside the virtual environment. This helps the trainee visually identify what the next step in a procedure may mean and makes the completion criteria easier to understand. “)
wherein the visible tether representation can be a line ([0047], FIG. 7, “. One particular step in a service procedure is shown to the trainee in pop-up window form 180, with a line/arrow connecting the on-screen text to the corresponding 3D component inside the virtual environment. This helps the trainee visually identify what the next step in a procedure may mean and makes the completion criteria easier to understand.”)
Scavezza teaches a holographic tether to a tether location. Bridgeman teaches the tether location can be a location at which work is to be performed and the tether can be a line. The combination would be to use a holographic line as a visible tether.

However, Scavezza in view of Bridgeman does not teach, but Lafon teaches:
the method of drawing attention is to pulse ([0145], “The displayed symbol or icon may vibrate, so as to capture the attention of the pilot. A vibration or oscillation is advantageous as humans are more sensitive to movements than to shapes or colours in peripheral vision.””)
Scavezza in view of Bridgeman teaches drawing an operator’s attention based on the operator’s focus. Sa Lafon lter teaches the way to draw an attention to a visual object is via vibration.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of in view of Bridgeman with the specific teachings of Lafon. The benefit would be to easily draw attention of an operator.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scavezze in view of Bridgeman and Lafon and further in view of Salter et al. (US 2014/0152558 A1).
Regarding claim 3, Scavezza in view of Bridgeman and Lafon teaches:
The apparatus of claim 1, the actions further including, responsive to the positive gaze determination, (see claim 1)

causing a sound that originates from the tether location. (Salter, [0033], “If the virtual pointer points to (or overlays) a virtual or real-world object that is selectable, then the HMD may provide feedback to the end user that the object is selectable (e.g., a vibration, a sound, or a visual indicator may be used to alert the end user that additional information associated with the selectable object is available).” The combination regarding Lafon in claim 1 is incorporated here.)
Scavezza in view of Bridgeman and Lafon teaches based on an operator’s gaze, deciding the operator’s attention. Salter teaches using sound to attract user’s attention..
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Scavezza in view of Bridgeman and Lafon with the specific teachings of Salter. The benefit would be to effectively lead operator’s attention.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scavezze in view of Bridgeman and Lafon and further in view of Yokota et al. (US 2019/0147272 A1).
Regarding claim 8, Scavezza in view of Bridgeman and Lafon teaches:
The apparatus of claim 7, wherein the gaze determination is a determination (see claim 1)
However, Scavezza in view of Bridgeman and Lafon does not teach:
 determination as to whether the operator's gaze has remained at the instruction without having viewed the tether location for a pre-determined period of time.
On the other hand, Yokota teaches:
alert operator’s attention based on determination as to whether the operator's gaze has remained at the area without having viewed another area for a pre-determined period of time. ([0082], “The check area F is associated with appropriate driving without distracted driving of the driver 100. More specifically, the driver 100 having his or her gaze in the check area F has no duration set for the gaze to be retained, and usually has his or her face toward the check area F. The distracted driving determination apparatus 2 does not detect distracted driving when the driver 100 has his or her gaze within the check area F. When the driver 100 has his or her gaze within a view area between the check area F and the check area LM retained for at least a predetermined duration, the distracted driving determination apparatus 2 alerts the driver 100 to distracted driving.”)
Scavezza in view of Bridgeman and Lafon teaches based on an operator’s gaze, deciding the operator’s attention. Yokota teaches the details about determination of gaze.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Scavezza in view of Bridgeman and Lafon with the specific teachings of Yokota. The benefit would be to effectively lead operator’s attention.


Claim 9-11, 17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scavezze in view of Bridgeman and Lafon and further in view of Espeset et al. (US 2016/0379415 A1).
Regarding claim 9, Scavezza in view of Bridgeman and Lafon teaches:
The apparatus of claim 7, the actions further including routing the visual tether, (Scavezza [0052]-[0053], “In another example, after determining a change in the interaction context 84 to the Family Reunion Planning interaction mode, the mixed reality interaction program 14 may execute a different virtual action 90 with respect to a different virtual object that is associated with the photograph 316. For example, the mixed reality interaction program 14 may display a virtual family reunion To-Do List 360 via the mixed reality display program 32 and HMD device 200 to the user 304. As with the family calendar 340, the mixed reality interaction program 14 may control the mixed reality display program 32 to scale a virtual instantiation of the family reunion To-Do List 360 to a predetermined size. The mixed reality interaction program 14 may then display the To-Do List 360, via the mixed reality display program 32 with the modified appearance.”)
the operator's body. (FIG. 3)
However, Scavezza in view of Bridgeman and Lafon does not, but Espeset teaches:
such that routing the visual tether includes ensuring that the tether avoids an background object.([0084], “For example, if it is represented that initially the user's avatar is moving straight on a road (corresponding to the video file) and then, based on traffic of the vehicles or presence of any object (on the way of the user's avatar) in the 3D environment 
Scavezza in view of Bridgeman and Lafon teaches changing the position of virtual object and also the operator’s body exists in the background environment. Espeset teaches moving a virtual object, but avoid collision with background object.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Scavezza in view of Bridgeman and Lafon with the specific teachings of Espeset. The benefit would be to provide more realistic mixed reality environment.

Regarding claim 10, Scavezza in view of Bridgeman and Lafon teaches:
The apparatus of claim 7, the actions further including routing the visual tether, (Scavezza [0052]-[0053], “In another example, after determining a change in the interaction context 84 to the Family Reunion Planning interaction mode, the mixed reality interaction program 14 may execute a different virtual action 90 with respect to a different virtual object that is associated with the photograph 316. For example, the mixed reality interaction program 14 may display a virtual family reunion To-Do List 360 via the mixed reality display program 32 and HMD device 200 to the user 304. As with the family calendar 340, the mixed reality interaction program 14 may control the mixed reality display program 32 to scale a virtual instantiation of the family reunion To-Do List 360 to a predetermined size. The mixed reality interaction program 14 may then display the To-Do List 360, via the mixed reality display program 32 with the modified appearance.”)
walls. (FIG. 3)
However, Scavezza in view of Bridgeman and Lafon does not, but Espeset teaches:
such that routing the visual tether includes ensuring that the tether avoids going through background object.([0084], “For example, if it is represented that initially the user's avatar is moving straight on a road (corresponding to the video file) and then, based on traffic of the vehicles or presence of any object (on the way of the user's avatar) in the 3D environment (background scene), the direction of the user's avatar may be changed accordingly so as to avoid hitting with any of the other objects of the 3D environment.”)
Scavezza in view of Bridgeman and Lafon teaches changing the position of virtual object and also the operator’s body exists in the background environment. Espeset teaches moving a virtual object, but avoid collision with background object.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Scavezza in view of Bridgeman and Lafon with the specific teachings of Espeset. The benefit would be to provide more realistic mixed reality environment.

Regarding claim 11, Scavezza in view of Bridgeman and Lafon teaches:
The apparatus of claim 7, the actions further including routing the visual tether, (Scavezza [0052]-[0053], “In another example, after determining a change in the interaction context 84 to the Family Reunion Planning interaction mode, the mixed reality interaction program 14 may execute a different virtual action 90 with respect to a different virtual object that is associated with the photograph 316. For example, the mixed reality interaction program 
However, Scavezza in view of Bridgeman and Lafon does not, but Espeset teaches:
such that routing the visual tether includes ensuring that the visual tether avoids going through solid objects in the real-world environment. ([0084], “For example, if it is represented that initially the user's avatar is moving straight on a road (corresponding to the video file) and then, based on traffic of the vehicles or presence of any object (on the way of the user's avatar) in the 3D environment (background scene), the direction of the user's avatar may be changed accordingly so as to avoid hitting with any of the other objects of the 3D environment.”)
Scavezza in view of Bridgeman and Lafon teaches changing the position of virtual object and also the operator’s body exists in the background environment. Espeset teaches moving a virtual object, but avoid collision with background object.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Scavezza in view of Bridgeman and Lafon with the specific teachings of Espeset. The benefit would be to provide more realistic mixed reality environment.


The processor-readable storage medium of claim 18, the actions further including: causing the mixed-reality view to include an instruction, wherein providing the mixed-reality view that includes the visual tether includes providing the mixed-reality view such that the visual tether connects the instruction to the tether location; (Bridgeman, [0047], FIG. 7 shows another example of a GUID tagged virtual object. The screen output seen displays the trainee's perspective of the simulated virtual environment 160. Each lesson may be broken down into a series of individual tasks. Each task may involve a single interactive step with the model and includes completion criteria. One particular step in a service procedure is shown to the trainee in pop-up window form 180, with a line/arrow connecting the on-screen text to the corresponding 3D component inside the virtual environment. This helps the trainee visually identify what the next step in a procedure may mean and makes the completion criteria easier to understand. “ The combination regarding Bridgeman in claim 1 is incorporated here.)
routing the visual tether, (Scavezza [0052]-[0053], “In another example, after determining a change in the interaction context 84 to the Family Reunion Planning interaction mode, the mixed reality interaction program 14 may execute a different virtual action 90 with respect to a different virtual object that is associated with the photograph 316. For example, the mixed reality interaction program 14 may display a virtual family reunion To-Do List 360 via the mixed reality display program 32 and HMD device 200 to the user 304. As with the family calendar 340, the mixed reality interaction program 14 may control the mixed reality display program 32 to scale a virtual instantiation of the family reunion To-Do List 360 to a 
However, Scavezza in view of Bridgeman and Lafon does not, but Espeset teaches:
such that routing the visual tether includes ensuring that the visual tether avoids going through solid objects in a real-world environment of the mixed-reality view. ([0084], “For example, if it is represented that initially the user's avatar is moving straight on a road (corresponding to the video file) and then, based on traffic of the vehicles or presence of any object (on the way of the user's avatar) in the 3D environment (background scene), the direction of the user's avatar may be changed accordingly so as to avoid hitting with any of the other objects of the 3D environment.”)
Scavezza in view of Bridgeman and Lafon teaches changing the position of virtual object and also the operator’s body exists in the background environment. Espeset teaches moving a virtual object, but avoid collision with background object.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Scavezza in view of Bridgeman and Lafon with the specific teachings of Espeset. The benefit would be to provide more realistic mixed reality environment.

Claim 17 recites similar limitations of claim 11, in a form of method, thus are rejected using the same rationale.

	Claim 20 recites similar limitations of claim 12, in a form of medium, thus are rejected using the same rationale.

Allowable Subject Matter
Claim 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the references along or in combination teaches the limitations recited in claim 21 in whole. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725.  The examiner can normally be reached on Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YANNA WU/Primary Examiner, Art Unit 2611